              Case 3:20-mj-70720-MAG Document 2 Filed 06/08/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney                                                               FILED
 2
   HALLIE HOFFMAN (CABN 210020)                                                           Jun 08 2020

 3 Chief, Criminal Division                                                             SUSANY. SOONG
                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                NORTHERN DISTRICT OF CALIFORNIA
                                                                                         SAN FRANCISCO
 4 BENJAMIN KINGSLEY (CABN 314192)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        Fax: (415) 436-7234
          Benjamin.Kingsley@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12
   UNITED STATES OF AMERICA,                        ) No.
13                                                  )              3-20-70720 MAG
          Plaintiff,                                ) UNITED STATES= MOTION TO SEAL
14                                                  ) COMPLAINT AND [PROPOSED] ORDER
      v.                                            )
15                                                  )
                                                    )
16 XIN WANG,                                        )
                                                    )
17        Defendant.                                )
                                                    )
18
          The government hereby moves the Court for an Order sealing this motion, the Complaint, the
19
   Affidavit in Support of the Complaint, and the Sealing Order until further order of the Court. The
20
   government believes that disclosure of the existence of the complaint and information contained in the
21
   supporting affidavit may jeopardize the progress of the ongoing investigation by affording subjects the
22
   opportunity to destroy evidence, warn co-conspirators, or flee.
23
   DATED: June 7, 2020                          Respectfully Submitted,
24
                                                DAVID L. ANDERSON
25                                              United States Attorney
26
                                                 Benjamin Kingsley
27
                                                 BENJAMIN KINGSLEY
28                                               Assistant United States Attorney

     UNITED STATES= MOTION TO SEAL
     COMPLAINT AND [PROPOSED] ORDER                     1
              Case 3:20-mj-70720-MAG Document 2 Filed 06/08/20 Page 2 of 2




 1                                                  ORDER

 2          Based upon the motion of the Government and for good cause shown, IT IS HEREBY

 3 ORDERED that the government=s motion, the Complaint, the Affidavit in Support of the Complaint, the

 4 Application for Arrest Warrant, Arrest Warrant, and the Sealing Order shall be sealed until further order

 5 of the Court, except that the government may obtain copies of any such sealed documents from the

 6 Court as may be necessary during the investigation and prosecution of the case.

 7

 8 DATED: June 7, 2020                           ___________________________
                                                 HON. LAUREL BEELER
 9                                               United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     UNITED STATES= MOTION TO SEAL
     COMPLAINT AND [PROPOSED] ORDER                     2
